Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of application JP 2020-074094 filed in Japan on 04/17/2020.
Claims 1-12 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-5, 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura et al. US 2018/0149932.
Claims 1, 8: Nakamura et al. disclose a display device comprising: 
(Fig. 6) a first substrate 10 comprising a scanning line G1, a signal line S1 crossing the scanning line G1 [0064], a common electrode CE disposed over a display region which displays an image, an inorganic insulating film 15 (fifth insulating film 15 is inorganic)
(Fig. 9) [0099] a first pixel electrode PX1 disposed on the inorganic insulating film 15, (Figs. 7, 8) disposed in a first main pixel (PX1) at an outermost periphery of the display region (boundary B) [0088], and  having a first strip electrode SP1 and a second strip electrode SP2 [0096], and 
(Fig. 10) [0109] a second pixel electrode PX2 disposed on the inorganic insulating film 15, disposed in a second main pixel (PX2) located more toward an inside than the first main pixel (PX1) of the display region (Fig. 8), and having a third strip electrode SP1 and a fourth strip electrode SP2; 
(Fig. 6) a second substrate 20 comprising a light-shielding layer BM overlapping the first strip electrode PE; and a liquid crystal layer LC disposed between the first substrate 10 and the second substrate 20, 
(Fig. 3) the first pixel electrode PX1 and the second pixel electrode PX2 are electrically connected to the same signal line S1, 
(Figs. 8, 9, 10) the light-shielding layer BM has a first opening AP1 which exposes the second strip electrode, and a second opening AP2 which exposes the third strip electrode and the fourth strip electrode (each first pixel PX1 includes three first openings AP1, each second pixel PX2 includes three second openings AP2; first/second opening AP1/AP2 is an area surrounded by the light shielding layer BM which is used for the image display) [0091][0094][0109], 
(Fig. 8) a size of the first opening AP1 (left pixel PX1, 3rd row from the bottom, below AP4) is less than a size of the second opening AP2 (second upper opening AP2 of PX2 on the right side), and
(Fig. 5) a width of the second strip electrode PB (narrower middle strip electrode) is less than a width of the first strip electrode PB (left/right strip electrodes) [0059]

Claims 2-5: Nakamura et al. disclose
Claim 2: (Fig. 15) [0149] a width of the third strip electrode (left strip electrode PB) is equal to a width of the fourth strip electrode (adjacent strip electrode PB), is less than (Fig. 5) [0059] the width of the first strip electrode (left strip electrode PB), and is greater than the width of the second strip electrode (middle strip electrode PB).
Claim 3: (Figs. 5, 6, 15) an area of the first pixel electrode PB overlapping the common electrode CE (between two data lines S1/S2) is equal to an area of the second pixel electrode PB overlapping the common electrode CE (between two data lines S/S).
Claim 4: (Fig. 9) the number of the second strip electrodes SP1 (middle strip electrode SP1) exposed from the first opening AP1 is one (each first pixel PX1 includes three first openings AP1) [0091]
Claim 5: (Fig. 9) an aspect ratio of the first opening J1/J2 is equal to an aspect ratio of the second opening J1/J2 (each of the subpixels SP1, SP2, and SP3 includes a first opening area J1 and a second opening area J2, forming a “<” shape) [0097].

Allowable Subject Matter
3.	Claims 6-7 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  

“…a third pixel electrode disposed in a third main pixel at the outermost periphery of the display region and having a fifth strip electrode and a sixth strip electrode, the first pixel electrode and the third pixel electrode are electrically connected to the same scanning line, the light-shielding layer has a third opening overlapping the third pixel electrode, a size of the third opening is less than the size of the second opening, and is greater than or equal to the size of the first opening, and a width of the fifth strip electrode and a width of the sixth strip electrode are equal to the width of the third strip electrode.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1-5, 8. Claims 7 and 10-12 are also allowed due to their virtue of dependency.
Nakamura et al. US 2018/0149932, Nakamura et al. US 2020/0159075, Tsao et al. US 2014/0111716, Chang et al. US 2020/0241355 and Chang US 2020/0365102 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871